Citation Nr: 1400614	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-28 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a right eye retinal tear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to December 1979, and December 1986 to May 1987.  He also served with the Air National Guard and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In August 2010, the Veteran testified at a Board hearing before the undersigned; a transcript of the hearing is of record.  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Board has determined that before it can adjudicate the matters on appeal, additional development is required, as described below.

In April 2008, the Veteran submitted authorization forms (VA Form 21-4142) so that VA could obtain treatment records from his private healthcare providers.  Although several records were submitted by the Veteran, it does not appear that VA requested a full set of his records from the identified providers.  Therefore, a remand is necessary so that an attempt can be made to obtain these records.  

A review of the claims file also reflects that the Veteran has not been afforded VA examinations for the claimed disabilities.  Regarding hearing loss and tinnitus, the Veteran testified that he was exposed to loud noise in service while working as a pilot, pilot instructor, and maintenance officer.  Board Hearing Transcript (Tr.) at 3-4.  There is some indication in the file that he has tinnitus and hearing loss, but a VA examination is necessary to determine whether his hearing loss meets VA's threshold requirements to be considered a disability and to determine whether any hearing loss or tinnitus is related to in-service noise exposure.  The evidence also indicates that the Veteran sustained a retinal tear in his right eye during training with the Air National Guard in January 1989; however, it is unclear whether he has any residuals from this injury.  Therefore, a VA examination is necessary to decide this claim.  

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain all treatment records from Gallchia Medical Group (Dr. J.F.), and Grene Vision Group (Dr. S.) as identified by the Veteran in authorization forms (VA Form 21-4142) submitted in April 2008.  All attempts to procure such records must be documented in the claims file.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After the development requested in item (1) is completed, schedule the Veteran for a VA audiology examination to assess the nature and etiology of any hearing loss and tinnitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The examiner is requested to confirm whether the Veteran currently has tinnitus and hearing loss that meets the threshold requirements of 38 C.F.R. § 3.385.  If so, after examining the Veteran and reviewing the claims file, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that any current tinnitus and hearing loss was incurred in service or is otherwise related to noise exposure during service.  The examiner is instructed to accept as true the Veteran's statements that he was exposed to loud noise during service while working as a pilot, pilot instructor, and maintenance officer.  

A comprehensive rationale for all opinions expressed should be furnished.

3.  After the development requested in item (1) is completed, schedule the Veteran for a VA eye examination to specifically address whether he has any chronic residuals from the right eye retinal tear that occurred in January 1989.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The examiner is requested to identify all current chronic eye disorders.  With respect to each diagnosed disorder, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is related to the right eye retinal tear that occurred in January 1989.

A comprehensive rationale for all opinions expressed should be furnished.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims 

remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
B.C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


